Exhibit 10.6

Translation

Supplementary Agreement

Landlord: Qingdao Ji Jia Electronics Co., Ltd

Address: Middle Kong Gang Road, Qing Huang Ling Industry Park, Chengyang
District, Qingdao (now it’s changed to be Tie Qi Shan Road)

Legal Representative: Zhao Jia Hui

Lessee: Qingdao Viasystems Telecommunications Technology Co., Ltd

Address: Middle Kong Gang Road, Qing Huang Ling Industry Park, Chengyang
District, Qingdao

(now it’s changed to be Tie Qi Shan Road)

Legal Representative: Daniel J. Weber

According to Lease Agreement signed on Jan 1st , 2012, Lessee proposed to extend
lease of workshop due to operation need. Upon friendly negotiation, both parties
concluded supplementary terms as following:

 

1. The lease shall be extended for four months, that is from April 1, 2012 to
July 31, 2012. After lease is expired and if Lessee won’t need to renew lease
agreement, Lessee may require Landlord to give no more than one month to move
out, that is to say last day of moving out is August 31, 2012.

 

2. Rental is RMB11.667/m2/month, total is RMB100, 375/month (including workshop
and surrounding space and channels, tax is included), four month of rentals is
RMB401, 500 totally, Lessee shall make payment once off before April 5, 2012.

 

3. Lessee shall pay cost of water, electricity and other daily cost to relevant
departments according to actual consumable quantity. In order to handover
leasehold smoothly, Lessee shall transfer account of water & electricity to
Landlord on July 1, 2012, after which Lessee will pay the cost to Landlord upon
invoice. Landlord shall not ask Lessee bear to other cost except stipulated
herein.

 

4. This Supplementary Agreement shall have the same effect as Lease Agreement;
other affairs not stated herein shall be handled in accordance with terms of
Lease Agreement.

Signature of both parties

Landlord:

Signed on April 1, 2012

Lessee:

Signed on April 1, 2012